Title: From George Washington to Major General Charles Lee, 26 June 1778
From: Washington, George
To: Lee, Charles


                    
                        Dear Sir
                        Cranbury [N.J.] June 26 1778
                    
                    Your uneasiness, on account of the command of yesterday’s detachment, fills me with concern, as it is not in my power, fully, to remove it without wounding the feelings of the Marquiss de la Fayette—I have thought of an expedient, which though not quite equal to either of your views, may in some measure answer both; and that is to make another detachment from this Army for the purpose of aiding and supporting the several detachments now under the command of the Marquiss & giving you the command of the whole, under certain restrictions; which, circumstances, arising from your own conduct yesterday, render almost unavoidable. The expedient which I would propose is, for you to march towards the Marquiss with Scot’s & Varnum’s Brigades. Give him notice that you are advancing to support him—that you are to have the command of the whole advanced body; but as he may have formed some enterprize with the advice of the Officers commanding the several Corps under his command, which will not admit of delay or alteration, you will desire him to proceed as if no change had happened, and you will give him every assistance and countenance in your power. This, as I observed before, is not quite the thing; but may possibly answer, in some degree, the views of both. That it may do so, and the public service receive benefit from the measure, is the sincere wish of Dr Sir Yr Most Obedt & Affect. Servant
                    
                        Go: Washington
                    
                